Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 3, 4, 10, 11, 17, & 18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 8, 9, 15, & 16 are rejected under 35 U.S.C. 103 as being unpatentable over Brooker et al. [hereinafter Brooker] PG Pub US 2021/0240509 A1 in view of Hutchison et al. [hereinafter Hutchison] PG Pub US 2015/0052616 A1.

Regarding claims 1, 8, & 15, Brooker discloses:
a memory (main memory 210); 
a network interface (network environment 100); and 
at least one processor (hardware processor 202) coupled to the memory and the network interface and configured to initiate a computing session for accessing a virtual machine by accessing an operating system image from a system disk (the base execution environment can be an image, which is initially loaded on the host computing device 150 [0042]), manage the computing session by monitoring read and write requests generated during the computing session (the provisioning service 114 can receive state changes and/or indications of state changes from the host computing device 150. [0045]), for write requests, write any requested information to at least one of a memory cache and a write back cache located separately from the system disk [With respect to the main memory 210, if execution of the code caused reads or writes to any memory pages, then the provisioning service 114 can receive an indication that such operations occurred [0045], for read requests for operating system image content, read the operating system image content from at least one of the system disk and a host cache operably coupled between the system disk and the at least one processor (the base execution environment can be an image, which is initially loaded on the host computing device 150 [0043] where the provisioning service 114 can provision multiple execution environments on different host computing devices, such as a first host computing device 150D and a second host computing device 150E. Example provisioning can include initially creating the execution environment from a base image. The initial execution environment state can be received from one or more of the first host computing device 150D and the second host computing device 150E [0079]), determine a completion of the computing session (following completion of the code execution on the host computing device 150, such as within the virtual machine instance, the provisioning service 114 can cause the execution environment on the host computing device 150 to be reset in an efficient manner [0046]), and upon completion of the computing session clear the memory cache, clear the write back cache (the hardware processor 202, including the registers 212, can be reset to the initial hardware processor state received at step one (1). The hardware processor caches 216 (such as L1, L2, L3, etc.) can be flushed [0046]), and reboot the virtual machine using the copy of the operating system image stored in the host cache (The computer-readable medium 206, can be reset to the initial storage device state received at step one (1) [0046]).
It is note that Brooker failed to explicitly disclose:
the host cache configured to store a copy of the operating system image such that the copy of the operating system image is unaltered during the computing session.
However, Hutchison discloses:
the host cache configured to store a copy of the operating system image such that the copy of the operating system image is unaltered during the computing session (the Secure OS image may be started in the volatile memory from storage (e.g., a Boot or Kexec operation). For example, a Kexec operation may perform a system call that shuts down the kernel for the COTS OS and starts the kernel associated with the Secure OS. The Kexec operation may be similar to a reboot operation but may be independent of the COTS device firmware [0062] The Secure OS image used may be unchanged from the image that was initially loaded. The pattern written to unused memory may be different than the initial pattern [0066]).
The systems of Brooker and Hutchison are analogous because they are from the “same field of endeavor” and from the same “problem solving area.” Namely, they are both from the field of “computer memory.”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the systems of Brooker and Hutchison since this would allow the system of Brooker to boot a VM with a unchanged OS image. This system would “provide the high levels of assurance or security necessary to protect various types of sensitive data [0002].” 

Regarding claims 2, 9, & 16 the limitations of these claims have been noted in the rejection of claims 1, 8, & 15. Brooker also discloses:
wherein the at least one processor is further configured to determine whether a read request is for session-specific data or system data stored on at least one of the system disk and the host cache (if execution of the code caused reads or writes to any memory pages, then the host computing device 150 can identify those operations [0050] With respect to the main memory 210 [0045).



Claims 5, 13, & 19 are rejected under 35 U.S.C. 103 as being unpatentable over Brooker in view Hutchison, further in view of Robinson et al. [hereinafter Robinson] PG Pub US 2019/0266092 A1.

Regarding claims 5, 13, & 19, the limitations of this claim have been noted in the rejection of claims 1, 8, & 15, it is noted that Booker failed to explicitly disclose:
wherein the at least one processor is further configured to: determine whether a memory cache is within a threshold of being filled; and if the memory cache is within the threshold of being filled, copy data stored on the memory cache to the write back cache.
However, Robinson discloses:
wherein the at least one processor is further configured to: determine whether a memory cache is within a threshold of being filled; and if the memory cache is within the threshold of being filled, copy data stored on the memory cache to the write back cache (When the fill level of the cache and/or of the reverse translation data structure reaches the fill level threshold, the coherency manager 332 may be configured to commence a spilling process. In a spilling process, cache line data is evicted or flushed from the cache. This process may continue until the determined fill level reduces below the fill level threshold, until data in a particular number of cache lines has been evicted or until the coherency manager determines that the spilling process should stop [0184]).
The systems of Brooker and Robinson are analogous because they are from the “same field of endeavor” and from the same “problem solving area.” Namely, they are both from the field of “memory control.”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the systems of Brooker and Robinson since this would allow the system of Brooker to flush data when the cache is full. This system would improve data coherency efficiency [0005]. 

Claims 6 & 14 are rejected under 35 U.S.C. 103 as being unpatentable over Brooker in view of Pendharkar et al. [hereinafter Pendharkar] PG Pub US 2018/0121490 A1.

Regarding claims 6 & 14, the limitations of this claim have been noted in the rejection of claims 1 & 8, Brooker also discloses:
wherein the memory cache is stored on the memory coupled to the at least one processor (The hardware processor(s) 202 can include processor registers 212 and level 1 (L1), level 2 (L2), and level 3 (L3) caches 216 [0041]).
It is noted that Brooker failed to explicitly disclose:
the write back cache is stored on a network memory coupled to the at least one processor via the network interface.
However, Pendharkar discloses:
the write back cache is stored on a network memory coupled to the at least one processor via the network interface (The storage virtualizer 118 has a writeback cache 120, which is implemented in the direct attached storage 104 [0024]).
The systems of Brooker and Pendharkar are analogous because they are from the “same field of endeavor” and from the same “problem solving area.” Namely, they are both from the field of “memory control.”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the systems of Brooker and Pendharkar since this would allow the system of Brooker to incorporate a writeback cache on the storage system. This system would improve the writeback speed of a storage system comprised of HDDs [0002]. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Brooker in view of Robinson, further in view of Pendharkar.

Regarding claim 20, the limitations of this claim have been noted in the rejection of claim 19, Brooker also discloses:
wherein the memory cache is stored on the memory coupled to the at least one processor (The hardware processor(s) 202 can include processor registers 212 and level 1 (L1), level 2 (L2), and level 3 (L3) caches 216 [0041]).
It is noted that neither Brooker Robinson explicitly disclose:
the write back cache is stored on a network memory coupled to the at least one processor via the network interface.
However, Pendharkar discloses:
the write back cache is stored on a network memory coupled to the at least one processor via the network interface (The storage virtualizer 118 has a writeback cache 120, which is implemented in the direct attached storage 104 [0024]).
The systems of Brooker, Robinson, and Pendharkar are analogous because they are from the “same field of endeavor” and from the same “problem solving area.” Namely, they are all from the field of “memory control.”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the systems of Brooker and Pendharkar since this would allow the system of Brooker to incorporate a writeback cache on the storage system. This system would improve the writeback speed of a storage system comprised of HDDs [0002]. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D ROSSITER whose telephone number is (571)270-3788. The examiner can normally be reached M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on 571-272-5535. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SEAN D ROSSITER/Primary Examiner, Art Unit 2133